DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
2.	Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Carnevali does not discloses a male plug disposed in the second portion of the cover, extending into the cavity defined by the cover and a cord extending out of the second portion. In support of argument, applicant states “The cover 100 of Carnevali does not include a cord extending out of the cover 100. Instead, the6 Application No. 16/898,299 Docket No.: NPRO-1-034.0 Amendment dated June 15, 2022 Reply to Office Action of March 25, 2022Office Action points to the docking cradle 5 for the cord. Therefore, the cover 100 does not include all of the elements associated with the recited second portion of the cover.” However, the examiner respectfully disagrees. Since the applicant claim limitation of “…a cord extending out of the second portion.” does not exclude the cord is disposing on a first portion of cover. One of ordinary skill in the art, by giving the broadest interpretation to the claim language, would have interpreted the cord (i.e., a cable 15) on a first portion of cover (i.e., a docking cradle 5) of Carnevali as a cord extending out of the second portion because the cord (i.e., the cable 15) of Carnevali is away from the second portion (i.e., the cover 100) (see figures 1-2). Paragraph 0077  of Carnevali  discloses “Protective cover 100 includes an adapter 114 …Adapter 114 is formed of a male plug 116 having a plurality of electrical connectors 118 that extend into cavity 108 of shell 102 in an arrangement for mating with a female input/output socket of the portable electronic device 1.”. The male plug 116 is clearly disposed in the protective cover 100 and a plurality of electrical connectors 118  of adapter 114 is extending into the cavity of cover 100 (i.e., cavity 108 of shell 102)(see figures 6 and 8) . Figures 1-2 of  Carnevali shows a cord (i.e., a cable 15) is extending out of the second portion of the cover(i.e., cover 100). The cord (i.e., the cable 15) is comprising a jacket  (i.e., outer cover of the cable 15). Thus, Carnevali clearly teaches a male plug disposed in the second portion of the cover, extending into the cavity defined by the cover and a cord extending out of the second portion as recited in claim 1.
Regarding claims 3, 7, 9, 16, and 19,  upon further consideration, to address applicant concept more specifically the office action been updated. Please see details in the rejection claims 3, 7, 9, 16, and 19 below.

Regarding Claim 4 applicant argues that the combination of Carnevali  and Huo does not discloses a clamp configured to clamp the cord to a surface, device, or other article. “Huo discloses that the wire clamp 41 is to "fix the core wires 31 using the wire clamp 41, which can prevent the core wires 31 from scattering." Huo, [0046]. First, the wire clamp 41 does not clamp a cord, but instead is for holding core wires 31 in a cable connector component 100. Second, the wire clamp 41 does not "clamp the cord to a surface, device, or other article" but instead simply holds the core wires 31 together in a bundle.” The examiner respectfully disagrees.  Since the cable clamp  of Huo able to connect  core wires 31,  it understood that  the clamp of Huo would be clamped/connected a cable to a device or other article since using a clamp to secure one element to another element is known. 

Regarding claim 5, applicant’s argument with respect to claim 5 is persuasive. Thus, claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, applicant argues that Carnevali does not teach an accessory attachment attachable to the cover, wherein the accessory attachment comprises at least one accessory because  “paragraphs [0112]-[0113] of Carnevali describes attaching the docking cradle 5, not the protective cover 100, to an external mounting surface S. Thus, there is not teaching of an accessory attachment and no teaching that the accessory attachment is attachable to the cover.” However, the examiner respectfully disagrees. The claim limitation of “… the accessory attachment is attachable to the cover” does not exclude the accessory is attached to the first portion or the second portion of cove. Since Carnevali  teaches the accessory attachment is attachable to the first portion of cover (i.e., the docking cradle 5),  Carnevali  clearly teaches an accessory attachment attachable to the cover.

Regarding claim 11, applicant argues that Carnevali does not teach the at least one accessory comprises a mount configured to mount the case on a mounting arrangement. The cited paragraph [0112] of Carnevali describes attaching the docking cradle 5, not the protective cover 100, to an external mounting surface S. Thus, there is not teaching of a mount and no teaching that the mount is attachable to the cover.” However, the examiner respectfully disagrees, As already explained hereinabove, Carnevali  teaches the accessory attachment is attachable to the cover. Carnevali  also teaches at least one accessory comprises a mount configured to mount the case on a mounting arrangement (paragraph 0112, “…a mechanical fastener appropriate for attaching docking cradle tray 7 to an external mounting surface”).

Regarding claim 12, applicant argues that the combination of Carnevali and Hou does not teach the at least one accessory comprises a fan. The combination of Carnevali and Hou is improper because “There is not teaching or suggestion in Carnevali or Hou that the fan holder of Hou would be compatible with the protective cover 100 of Carnevali. The fan holder of Hou is made for computers, not portable electronic devices such as a mobile phone or tablet.” However, the examiner respectfully disagrees. In accordance with MPEP, there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Carnevali teaches most limitations except for fan yet, Hou discloses an electronic device cover comprises a fan. Since Hou teaches a fan for computers,  it understood that the fan for computer of Hou is usable for an electronic device because the computer is known as an electronic device. Thus, one having an ordinary skill would incorporate the fan in electronic device of Hou in to an electronic device of Carnevali for improvement. Therefore, the combination of Carnevali and Hou is proper.

Regarding claim  17, applicant argues that Carnevali does not disclose tethering the cord to an article or device because “the Office Actions asserts12 Application No. 16/898,299 Docket No.: NPRO-1-034.0 
Amendment dated June 15, 2022Reply to Office Action of March 25, 2022that the protective cover 100 is the first portion of the recited cover and the docking cradle is the second portion of the recited cover…the Office Action also asserts that the docking cradle is the article or device to which the cord is tethered. … The docking cradle cannot be both the second portion of the recited cover and the article or device to which the cord is tethered. However, the examiner respectfully disagrees. There is no teaching in Carnevali  to limit or show disadvantage using the second housing (i.e., the docking cradle 5) as device. The docking cradle includes a port (paragraph 0178-0179). Since the cord of Carnevali can be secured within  the docking cradle of port (i.e., article or device), it is understood that the cord is tethered to an article or device. Thus, Carnevali clearly teaches tethering the cord to an article or device as recited in claim 17.Application No. 16/898,299 Docket No.: NPRO-1-034.0 Amendment dated June 15, 2022 Reply to Office Action of March 25, 2022

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-3, 6-11, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali (U.S. Patent Pub. # US 2015/0358439 A1).
Regarding claim 1, Carnevali discloses a case for a mobile device (figures 1-8, a protective case and a docking cradle 5 for an electronic device) the case comprising: a cover (figures 1-8, 51A-51D, a cover 100) defining a cavity configured for receiving and holding the mobile device (paragraph 0071, “…a portable electronic device 1 disposed in a cover 100), the cover comprising a first portion and a second portion removably attachable to the first portion (figures 1-8, a docking cradle 5 and the cover 100; paragraph 0072, the  second portion (i.e., the cover 100)  is removably attachable to the first portion (i.e., the docking cradle 5 )); and a male plug (figure 1-8, a male plug 116 of an adapter 114) disposed in the second portion of the cover, extending into the cavity defined by the cover (see figures 6 and 8,  the adapter 114; paragraph 0077, the adapter 114 is  disposed in the second portion of the cover(i.e., the cover 100) and extending into the cavity defined by the cover(i.e., the cover 100) ) and configured for insertion into a female socket of the mobile device, the male plug comprising a plurality of first contacts configured for mating with contacts of the mobile device (paragraph 0077, “…Adapter 114 is formed of a male plug 116 having a plurality of electrical connectors 118 that extend into cavity 108 of shell 102 in an arrangement for mating with a female input/output socket of the portable electronic device 1.”); and a cord (figure 1-2, cable 15) extending out of the second portion of the cover and comprising a jacket  (i.e., outer cover of the cable 15). Although Carnevali does not explicitly disclose a plurality of wires disposed in the jacket and electrically coupled to the first contacts of the male plug, Carnevali discloses “…leads 13 in an electrical wire or cable 15” (figure 5, Leads 13; paragraph 0073). The leads electrically coupled to the first contacts of the male plug (see figures 16-17, the leads 13; paragraphs 0077 and 0099, the leads 13 is electrically coupled to the first contacts of the male plug (i.e., the male plug 116 of adapter 114). Since Carnevali the leads13 in an electrical wire or cable 15, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention the cable of Carnevali to include a plurality of wires in the jacket (i.e., outer cover of the cable 15) in order to allow connection from the electronic device cover to other device.

Regarding claim 2, and as applied to the claim 1 above, Carnevali discloses wherein the cord comprises a connector disposed on an end of the cord opposite the cover (see figures 1-5, a connector 3; paragraphs 0077-0078, the cord (cable 15) comprises a connector (i.e., connector 3) and the connector 3 is disposed on an end of the cord opposite the cover 100).

Regarding claim 3, and as applied to the claim 1 above, although Carnevali does not explicitly disclose wherein the cord is configured to be hardwired into a device at an end of the cord opposite the cover, Carnevali disclose the cable can be any cable (paragraph 0186). Carnevali’s figure 5 and paragraph 0073 discloses leads 13 of the cord (i.e., the cable 15) are connected to electrical contacts  11 of docking connector 3. Since Carnevali teaches the cable can be any cable and leads 13 of the cord (i.e., the cable 15) are connected to a device (i.e., electrical contacts 11 of docking connector 3). it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the cord (cable) of Carnevali to be hardwired into a device.

Regarding claim 6, and as applied to the claim 1 above, Carnevali discloses the case further comprising a strain relief element coupled to a portion of the cord extending out of the second portion of the cover (see figures 51A-51D,  a strain relief element coupled to a portion of a cable 615;  paragraphs 0185-0186).

Regarding claim 7, and as applied to the claim 1 above, in another embedment, Carnevali discloses wherein the first portion of the cover comprise at least one fastener receiver (figures 2-5, pins 17; paragraph 0074 ) and the second portion of the cover comprises at least one fastener ring (figures 8-9, pin receivers 130; paragraphs 78 and 0163-0164) wherein the case further comprises at least one fastener configured to fit through the fastener ring into the fastener receiver to attach the first portion to the second portion (paragraphs 0078 and 0163-0164, the pin receivers 130 are attached/connected the first portion (i.e., the docking cradle 5)  to the second portion (i.e., the cover 100).

Regarding claim 8, and as applied to the claim 1 above, Carnevali discloses wherein the male plug comprises a plurality of second contacts that are electrically coupled to the first contacts of the male plug (figures 8 and 9, contacts 122; paragraph 0077).

Regarding claim 9, and as applied to the claim 8 above, Carnevali discloses wherein the wires of the cord are attached to the second contacts of the male plug ( figure 3-5, leads 13; paragraphs 0073-0074, the wires of the cord (i.e., the leads 13 of cable 15) are attached to the second contacts of the male plug(i.e., pins 17), wherein the second contacts and portions of the wires attached to the second contacts are potted in a non-conductive material disposed within the second portion of the cover (paragraphs 0073-0074 and 0078, the second contacts (i.e., pins 17) and portions of the wires (i.e., leads 13)  attached to the second contacts electrical connectors(i.e., electrical connectors 118)).

Regarding claim 10, and as applied to the claim 1 above, Carnevali discloses the case further comprising an accessory attachment attachable to the cover (paragraphs 0112-0113“…a mechanical fastener appropriate for attaching docking cradle tray 7 to an external mounting surface”), wherein the accessory attachment comprises at least one accessory (paragraphs 0112-0113, the cradle tray 7).

Regarding claim 11, and as applied to the claim10 above, Carnevali discloses
wherein the at least one accessory comprises a mount configured to mount the case on a mounting arrangement (paragraph 0112, “…a mechanical fastener appropriate for attaching docking cradle tray 7 to an external mounting surface”).

Regarding claim 13, and as applied to the claim10 above, Carnevali discloses
wherein the accessory attachment comprises a base and an attachment arm extending from the base and configured to engage a front surface and a back surface of the cover to attach the accessory attachment to the cover (figures 1-2 and 47, a clamp 19 and arm 21; paragraph 0177).

Regarding claim 14, and as applied to the claim 13 above, Carnevali discloses
wherein the attachment arm comprises a roller configured to engage the cover and to roll as the roller is passed over the cover (see figure 1-2, a clamp 19; paragraph 0177).

Regarding claim 15, and as applied to the claim 1 above, Carnevali discloses an arrangement of the case and the mobile device comprising receivable within the case and comprising the female socket configured to receive the male plug of the adapter of the case (paragraph 0077).

Regarding claim 16, and as applied to the claim 1 above, although Carnevali does not explicitly disclose an arrangement the case and a device comprising wherein the cord of the case is hardwired to the device, Carnevali disclose the cable can be any cable (paragraph 0186). Carnevali’s figure 5 and paragraph 0073 discloses leads 13 of the cord (i.e., the cable 15) are connected to electrical contacts  11 of docking connector 3. Since Carnevali teaches the cable can be any cable and leads 13 of the cord (i.e., the cable 15) are connected to a device (i.e., electrical contacts 11 of docking connector 3). it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the cord (cable) of Carnevali to be hardwired into a device. 

Regarding claim 17, and as applied to the claim 1 above, Carnevali discloses the case of a mobile device comprising: inserting the mobile device into the first portion of the cover (figures 1-2,  the electric device 1 and the cover 100; paragraph 0071, “…the electronic device 1 is received within the cavity of flexible protective cover 100) ; inserting the male plug in the second portion of the cover into a female socket of the mobile device (paragraph 0077, “…Adapter 114 is formed of a male plug 116 having a plurality of electrical connectors 118 that extend into cavity 108 of shell 102 in an arrangement for mating with a female input/output socket of the portable electronic device 1.”); fastening the second portion of the cover to the first portion of the cover (see figures 1-2, the protective case and a docking cradle 5 for an electronic device. They are connected); tethering a cord (cable) to an article or device (figures 1-5, a cord (cable 15) is attaching to device (i.e., docking cradle 5)).

Regarding claim19, and as applied to the claim 17 above, although Carnevali does not explicitly disclose wherein tethering the cord comprises hardwiring the cord to the device, Carnevali disclose the cable can be any cable (paragraph 0186). Carnevali’s figure 5 and paragraph 0073 discloses leads 13 of the cord (i.e., the cable 15) are connected to electrical contacts  11 of docking connector 3. Since Carnevali teaches the cable can be any cable and leads 13 of the cord (i.e., the cable 15) are connected to a device (i.e., electrical contacts 11 of docking connector 3). it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the cord (cable) of Carnevali to be hardwired into a device.

4.	Claims 4, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali (U.S. Patent Pub. # US 2015/0358439 A1) in view of Huo et al (U.S. Patent Pub. # US 2016/0372858 A1).
	Regarding claim 4, and as applied to the claim 1 above, Carnevali does not discloses the case further comprising a clamp configured to clamp the cord to a surface, device, or other article.
	Huo et al discloses a clamp configured to clamp a cord to a surface, device, or other article (figure 4, a cable clamp 41; paragraph 0042).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clamp in the cord (cable) of Huo into the cable of Carnevali in order to ensure the connection reliability (Huo et al, paragraph 0005).
	
Regarding claim18, and as applied to the claim 17 above, Carnevali does not explicitly disclose wherein tethering the cord comprises attaching a connector of the cord to the device.
 Huo disclose wherein tethering the cord comprises attaching a connector of the cord to the device (figure 4, a cable clamp 41; paragraph 0042).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clamp in the cord (cable) of Huo into the cable of Carnevali in order to ensure the connection reliability (Hou, paragraph 0005).

Regarding claim 20, and as applied to the claim 17 above, Carnevali does not explicitly disclose wherein tethering the cord comprises fastening the cord to an article or device using a clamp or other fastener.
	Huo discloses tethering the cord comprises fastening the cord to an article or device using a clamp or other fastener (figure 4, a cable clamp 41; paragraph 0042).

5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali (U.S. Patent Pub. # US 2015/0358439 A1) in view of Hou et al (U.S. Patent Pub. # US 2014/0178222 A1).
Regarding claim12, and as applied to the claim 10 above, Carnevali does not explicitly disclose wherein the at least one accessory comprises a fan.
Hou et al discloses an electronic cover includes at least one accessory comprises a fan (figure 6, a fan holder100; paragraph 0036, the fan holder 100 comprises a fan 200).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fan in the electronics device cover of Hou et al into the electronics device cover of Carnevali in order to provide an air flow to cool the electronic device (Hou et al, paragraph 0029).

Allowable Subject Matter
6.	Claim 5 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649